                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DELON N. PICKENS,                                     )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:18-cv-00539-JMS-DLP
                                                      )
RICHARD BROWN,                                        )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       Delon Pickens’ petition for a writ of habeas corpus challenges his conviction in a prison

disciplinary proceeding identified as WVE 17-12-0072. For the reasons explained in this Entry,

Mr. Pickens’ petition is denied.

                                            I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
                                 II. The Disciplinary Proceeding

       The prison staff initiated WVE 17-12-0072 after Sergeant Jensen issued the following

conduct report on December 21, 2017:

       On 12/21/17 at approx. 2:20 pm officer Johnson and I (Sgt Jensen) were on the left
       wing of FHU and went to cell 220 for a cell search. Once the cell door of 220
       opened both offenders were ordered to exit the cell and go to the upper showers for
       a cell search. Offender Carrington, Robert # 875749 exited the cell without issue.
       Offender Pickens, Delon # 951589 went to the toilet and began flushing what
       appeared to be a cellular device. I then placed my left hand on offender Pickens left
       arm and placed him against the wall. I then escorted offender Pickens out of the
       cell with both of his hands behind his back and secured him in mechanical
       restraints. The evidence was flushed down the toilet by offender Pickens. No further
       incident occurred.

Dkt. 7-1.

       On January 3, 2018, Mr. Pickens was convicted of Code A-100, Violation of Law. See

Case No. 2:18-cv-00160-JMS-MJD, dkt. 10-2, at 1. Specifically, the hearing officer found that Mr.

Pickens obstructed justice in violation of Indiana Code § 35-44.1-2-2. See id. Mr. Pickens filed a

habeas petition challenging that decision. See id. at dkt. 1. Before the Court could rule on Mr.

Pickens’ petition, however, the Indiana Department of Correction (IDOC) vacated his sanctions,

restored his good-time credit, and designated the disciplinary case for rehearing. See id. at dkt. 10-

1. Accordingly, the Court dismissed the habeas action as moot on July 3, 2018. See id. at dkt. 14.

       WVE 17-12-0072 was reheard on June 4, 2018. Dkt. 7-5. The hearing officer’s report

indicates that he reviewed the incident report, Mr. Pickens’ statement, and a witness statement

from Officer Johnson, which largely echoed the conduct report. See id.; dkt. 7-6. Based on these

materials, the hearing officer found Mr. Pickens guilty, providing the following explanation:

       DHO believes conduct report, witness statement. Conduct report states “offender
       did flush evidence down the toilet.” Offender was provided I.C. 35-44.1-2-2.
       Offenders actions meet this procedure. Mr. Lyttle’s letter declares a rehearing to
       satisfy the Habeas filing. DHO finds the offender Guilty.

Dkt. 7-5.


                                                  2
          The hearing officer assessed sanctions, including the loss of 180 days’ earned credit time.

Id. Mr. Pickens’ administrative appeals were not successful. See dkts. 7-8, 7-9.

                                             III. Analysis

A.        Validity and Jurisdiction of Rehearing

          Mr. Pickens first asserts that he was denied due process because the IDOC vacated his

sanctions and set the matter for rehearing rather than allowing the original habeas action to proceed

to its conclusion. This assertion is without merit.

          No due process right forbids prison officials to vacate a disciplinary conviction and rehear

the charge. Even if an inmate is acquitted of a disciplinary charge, the prison staff may set the

matter for rehearing and retry the prisoner. See, e.g., Decker v. Bell, 772 F. App’x 339, 341 (7th

Cir. 2019) (“And inmates may be prosecuted at a second disciplinary hearing for conduct of which

they were acquitted at a first hearing.”); Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996) (“Our

court and numerous others have held that a prison disciplinary proceeding is no bar to a subsequent

criminal prosecution for the same offense. . . . For a stronger reason, an acquittal in an earlier

prison disciplinary hearing is no bar to a subsequent hearing to consider the very same charge.”).

The Court may consider in this habeas action whether the prison staff denied Mr. Pickens due

process in the course of the rehearing. The mere fact that it conducted a rehearing is not a basis for

relief.

B.        Impartiality of Decisionmaker

          Mr. Pickens next argues that he “was denied the right to a fair hearing before [an] impartial

decision maker.” Dkt. 1 at 4. He elaborates only by stating that the hearing officer’s

“decision was based upon a way to satisfy habeas filing.” Id.




                                                   3
       Mr. Pickens correctly notes that a prisoner in a disciplinary action has the right to be heard

before an impartial decision-maker. Hill, 472 U.S. at 454. A “sufficiently impartial” decision-

maker is necessary to shield the prisoner from the arbitrary deprivation of his liberties. Gaither v.

Anderson, 236 F.3d 817, 820 (7th Cir. 2000) (per curiam).

       However, hearing officers “are entitled to a presumption of honesty and integrity” absent

clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003); see Perotti v.

Marberry, 355 F. App’x 39, 43 (7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)).

Moreover, the “the constitutional standard for impermissible bias is high,” and hearing officers

“are not deemed biased simply because they presided over a prisoner’s previous disciplinary

proceeding” or because they are employed by the IDOC. Piggie, 342 F.3d at 666. The presumption

is overcome—and an inmate’s right to an impartial decision-maker is breached—in rare cases,

such as when the hearing officer has been “directly or substantially involved in the factual events

underlying the disciplinary charges, or in the investigation thereof.” Id. at 667.

       Mr. Pickens does not contend that the hearing officer was directly or substantially involved

in the search of his cell or in the investigation of that incident. In fact, he does not provide any

specific reason for the Court to doubt the hearing officer’s impartiality. Accordingly, the Court

must presume that the hearing officer reheard the charge and convicted Mr. Pickens with honesty

and integrity.

C.     Sufficiency of the Evidence

       Mr. Pickens argues that he was denied due process because his conviction was based in

part on Officer Johnson’s statement, which was not presented at his original hearing. He contends

that this statement was “fabricated” and “back dated” to appear credible. Dkt. 1 at 4.

       These assertions do not entitle Mr. Pickens to habeas relief even if they are true.




                                                 4
       “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274. The “some evidence”

standard is much more lenient than the “beyond a reasonable doubt” standard. Moffat, 288 F.3d at

981. “[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455–56 (emphasis added). See

also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . .

is satisfied if there is any evidence in the record that could support the conclusion reached by the

disciplinary board.”) (citation and quotation marks omitted).

       When assessing the sufficiency of the evidence in a habeas proceeding, the court may not

“reweigh the evidence underlying the hearing officer’s decision” or “look to see if other record

evidence supports a contrary finding.” Rhoiney, 723 F. App’x at 348 (citing Webb v. Anderson,

224 F.3d 649, 652 (7th Cir. 2000)). Instead, the court must limit its inquiry “to whether any reliable

evidence exists to support the conclusions drawn by the hearing officer.” Id. (emphasis added). A

conduct report “alone” can “provide[] ‘some evidence’ for the . . . decision.” McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999); see also Wilson-El v. Finnan, 311 F. App’x 908, 910

(7th Cir. 2008) (citing McPherson).

       A person obstructs justice in violation of Indiana Code 35-44.1-2-2(a)(3) if he “alters,

damages, or removes any record, document, or thing, with intent to prevent it from being produced

or used as evidence in any official proceeding or investigation.” Sergeant Jensen’s conduct report

documents that Mr. Pickens was ordered to leave his cell for a search and then went to the toilet

and began flushing what appeared to be a cellular device. Dkt.7-1. This report, standing alone, is

“some evidence” that Mr. Pickens attempted to flush contraband down the toilet so it could not be

discovered in a search of his cell. See Sarver v. Warden, Plainfield Correctional Facility, No. 1:17-




                                                  5
cv-01932-WTL-TAB, 2018 WL 297109, at *3 (S.D. Ind. June 12, 2018) (finding conduct report

documenting that prisoner flushed cell phone down toilet was some evidence supporting

disciplinary conviction for obstruction of justice); see also Cervantes v. State, 126 N.E.3d 56, 2019

WL 2127881, at *2 (Ind. Ct. App. 2019) (finding that officer’s testimony in revocation proceeding

that community corrections inmate flushed contraband down toilet was evidence of obstruction of

evidence); Thompson v. State, 112 N.E.3d 235, 2018 WL 5270412, at *2–3 (Ind. Ct. App. 2018)

(same).

          Because Sergeant Jensen’s conduct report was some evidence that Mr. Pickens obstructed

justice, any questions about the authenticity, truthfulness, or legitimacy of Officer Johnson’s

statement are beside the point. The Court may not consider the weight that should be afforded to

the various pieces of evidence in the record, or how many of those pieces support the hearing

officer’s decision. The Court must end its inquiry once it finds any reliable evidence of guilt, and

Sergeant Jensen’s report meets that burden.

D.        Identity of Official Who Approved Sanctions

          Finally, Mr. Pickens asserts that the “Designee who approved and initialed sanctions is

invalid.” Dkt. 1 at 4. He further states that Lieutenant Fischer presided over the original hearing in

WVE 17-12-0072 and fabricated Mr. Pickens’ facility packet. Mr. Pickens further asserts that he

alleged misconduct by Lieutenant Fischer in the original habeas proceeding.

          Even assuming that Lieutenant Fischer presided over the original hearing and approved the

sanctions assessed in the rehearing, it is not clear what due-process right Mr. Pickens believes he

has been denied as a result. Mr. Pickens does not allege that Lieutenant Fischer was directly or

substantially involved in the search of his cell or the investigation thereof, see Piggie, 342 F.3d at

667, and no other facts suggest that Lieutenant Fischer infringed upon Mr. Pickens’ right to a




                                                  6
hearing before an impartial decision-maker. Moreover, assuming Lieutenant Fischer’s

participation in the rehearing violated an IDOC policy or procedure, that would not entitle Mr.

Pickens to habeas relief. Prison policies are “primarily designed to guide correctional officials in

the administration of a prison” and not “to confer rights on inmates.” Sandin v. Conner, 515 U.S.

472, 481-82 (1995). Therefore, claims based on prison policy are not cognizable and do not form

a basis for habeas relief. See Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (rejecting

challenges to a prison disciplinary proceeding because, “[i]nstead of addressing any potential

constitutional defect, all of [the petitioner’s] arguments relate to alleged departures from

procedures outlined in the prison handbook that have no bearing on his right to due process”);

Rivera v. Davis, 50 F. App’x 779, 780 (7th Cir. 2002) (“A prison’s noncompliance with its internal

regulations has no constitutional import—and nothing less warrants habeas corpus review.”); see

also Estelle v. McGuire , 502 U.S. 62, 68 at n.2 (1991) (“[S]tate-law violations provide no basis

for federal habeas relief.”).

                                         IV. Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. Mr. Pickens’ petition does not identify any arbitrary

action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

relief he seeks. Accordingly, Mr. Pickens’ petition for a writ of habeas corpus must be denied and

the action dismissed with prejudice. Judgment consistent with this Entry shall now issue.

        IT IS SO ORDERED.



      Date: 10/28/2019




                                                 7
Distribution:

DELON N. PICKENS
951589
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Abigail Recker
INDIANA ATTORNEY GENERAL
abigail.recker@atg.in.gov




                                    8
